UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7083



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER GIOVANNI SUAREZ-CISNEROS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-481-A, CA-98-630-AM)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Javier Giovanni Suarez-Cisneros, Appellant Pro Se. Mark D. Lytle,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javier Giovanni Suarez-Cisneros seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998), and his motion for reconsideration. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Suarez-Cisneros, Nos. CR-96-481-A; CA-98-

630-AM (E.D. Va. May 7 & June 1, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2